Grant, J.
(dissenting). The legislature of 1901 passed an act entitled:
“An act to incorporate the public schools of the village of Jerome, Hillsdale county, Michigan; define the boundaries thereof, provide for the election of trustees and fix their powers and duties, and provide for the distribution ■of the territory of the disorganized districts. ”
Act No. 315, Local Acts 1901.
It was given immediate effect, and approved March 1st. The district, as organized by the act, was formed from the major part of three districts then existing, and situated in the townships of Somerset and Moscow, in Hillsdale county. Section 1 defines the boundaries of the district. Section 2 provides for six trustees, naming them. They were to meet within 20 days after the act took effect, and divide into three equal divisions; the first division to expire at the time of the first annual school meeting, the second at the second annual meeting, and the third at the third annual meeting. The terms were to be decided by lot. If any vacancies occurred in their number, they were authorized to fill them by appointment. Section 3 pro*650vides for the election of trustees upon the expiration of the terms of office of those who were appointed by the act. Section 4, in addition to the powers imposed by the act, confers also upon the trustees all the powers and privileges conferred upon union and graded school districts by the general law, and the powers and duties of school inspectors are vested in said trustees, who are made ex officio a board of school inspectors. By section 7, all the lands, school houses and sites, furniture, libraries, property, and effects belonging to the several old school districts were transferred to, and declared to be the property of, the schools established by the act; and all the debts and obligations of the three districts were imposed upon the new district. Section 9 fixed the site of the schoolhouse to be the one then owned and occupied by fractional school district No. 2, and made the building situated thereon the central school building of the public schools of the village of Jerome; to be used for academic and more advanced classes of scholars, and such other classes as the board of trustees should deem necessary. Section 10 authorized the sale of all the property of the old districts, and directed that the moneys received therefrom should be used in making improvements and additions to the central school building. Section 11 directed the school inspectors of the township of Somerset to attach to other districts within the boundaries of said township such parts of said districts as were not comprised in the territory of the new district. This suit is instituted by the attorney general to test the validity of the above act. The sole question presented is its constitutionality. The court below held the act unconstitutional.
Four reasons are urged against the constitutionality of this act: (1) That it deprives the school district of local self-government. (2) That the title to the act embraces more than one object. (3) That the body embraces objects not covered by the title. (4) That it impairs the obligation of contracts.
*651A school district is a municipal corporation. School Dist. No. 4 v. Gage, 39 Mich. 484 (33 Am. Rep. 431); Seeley v. Board of Education, 39 Mich. 486. See, also, Stuart v. School Dist. No. 1, 30 Mich. 69. The legislature has no more right to interfere with local self-government therein than it has to interfere with the local self-government of cities, villages, and townships. The Constitution gives these corporations the same right to control their local affairs that it gives to other municipal corporations. The act does not pretend to appoint these six trustees as provisional officers, appointed for the sole purpose of launching the corporation into existence, and providing the inhabitants thereof with the right to then assume the reins of government and select their own officers. If the legislature could appoint these trustees for one and two years, it could as well appoint them for ten or more. This provision of the act is therefore clearly unconstitutional. Moreland v. Millen, 126 Mich. 381 (85 N. W. 882).
This act not only deprives the inhabitants of this district of the right to choose their own officers, but it also deprives them of the right to locate their school site. It takes away all the property from the old districts and transfers it to the new; thereby depriving the inhabitants of the old districts, living in the territory not included within the new, of all interest in the property to which they have contributed. The act also authorizes the trustees appointed by the legislature to sell all the buildings and sites of the old districts, and to use the money in repairing, improving, and adding to the central school building located upon the site fixed by the act. Besides, it makes the trustees school inspectors, who are constitutional officers.
If the only objection to this act were the appointment by the legislature of permanent officers, it might possibly be sustained under Moreland v. Millen, supra, and an election ordered to choose trustees. But the act wipes out nearly every vestige of local self-government. The inhabitants are given no voice in the election of officers, in the choice of a school site, in the disposal of their *652property, or the uses to which the proceeds of the sale shall be put. All the important powers incident to these corporations, and essential to their local management, are absolutely taken away. If this act be sustained, it must follow that the legislature can absolutely deprive the inhabitants of these school districts of the right to locate their sites and to control their property for school purposes in such manner as they may deem for their best interests. It must follow that the legislature can make contracts for every school district 'in the State with teachers, can fix the amount each district shall raise by tax, and can determine how much each district must spend in erecting a schoolhouse. If we understand the position of the learned counsel for the respondents, they insist that the legislature possesses just this power, and they compare the position of the schools to boards-of health established by the legislature. Schools are constitutional municipalities (i. e., they are provided for in the Constitution), while boards of health are not.
The provisions of the Constitution of 1835 were substantially the same in regard to primary schools as are those of the Constitution of 1850. The provision relied upon to confer this power exclusively upon the legislature is section 4 of article 13, requiring the legislature to “provide for and establish a system of primary schools, whereby a school shall be kept without charge for tuition at least three months in each year in every school district in the State.” So the Constitution requires the legislature to “provide for the incorporation and organization of cities and villages.” What difference is there between the power to “provide for and establish,” and the power to ‘ ‘ incorporate and organize ? ” Does one confer the right of local self-government, and the other take it away ? The Constitution contains not a sentence conferring greater power upon the legislature to interfere with local self-government of school districts than it does with that of cities and villages. It requires them to provide for the organization of both. Local self-government was exercised by *653both under the old Constitution, and was exercised when the new Constitution was adopted, and has been exercised ever since. The legislature has attempted to interfere in various ways in the local self-government of cities and villages, and these acts have been declared unconstitutional. This is the first time it has been urged in this court that the exclusive control over school corporations is vested in the legislature, to the entire exclusion of local self-government. Broader language may have been used in some of the decisions than the facts called for, but no case has before been presented involving the destruction of local self-government in these municipalities. The language quoted and relied upon to sustain this doctrine, from Perrizo v. Kesler, 93 Mich. 283 (53 N. W. 391), is used where the act organized a whole township into a single school district, and required a petition to be signed by a majority of the electors, to be filed with the township clerk 15 days before the annual town meeting, giving notice that at such meeting the officers for such organized school district would be chosen. The question was whether the township board was a constitutional tribunal to determine whether the requisite number of qualified electors had signed the petition. The same opinion, at page 284, speaks of school districts as municipal corporations, saying, “ The history of our State is full of such legislation in the enlargement of the boundaries of municipalities, and the right so to legislate cannot now be questioned.” The boundaries of cities, villages, townships, and school districts have been fixed by the legislature. No one was ever organized by an act of the legislature without fixing the boundaries.
In Pingree v. Board of Education, 99 Mich. 404 (58 N. W. 333), the sole question was the constitutionality of an act making the mayor ex officio a member of the board of education of the city of Detroit, with certain veto powers. In that case the territory of the school district was the same as the territory of the city of Detroit. The people elected the mayor, and, when nominated and *654elected, the people would understand that they were voting for a member of the school board. While it is true that the qualifications for voters in a school district are somewhat different from those in the election of a mayor, yet the power so conferred upon an elective officer is not in conflict with the right of local self-government. If, however, it can be held that it is, and the language there used can be so construed as to hold that there is no such thing as local self-government for the school districts of this State, the doctrine ought, in my judgment, to be limited to the facts of that particular case. Of course, it was intrusted by the Constitution to the legislature to provide for a primary school system, just as the power was confided to the legislature to provide for the organization of cities and villages. Section 14, art. 15, of the Constitution, requires judicial officers of cities and villages to be elected, but that all other officers shall be elected or appointed as the legislature may direct. We have distinctly held that this does not mean appointment by the legislature, but by the local authorities.
Belles v. Burr, 76 Mich. 1 (43 N. W. 24), is in accord with the doctrine I now maintain, for it holds that the authority granted by the Constitution to the legislature to establish school systems confers the power to prescribe what officers shall be chosen to conduct the affairs of the districts, to define their powers and duties, their terms of office, and how and by whom they should be chosen. This authority is no other or different from that conferred upon the legislature over cities and villages. Under both the Constitutions of Michigan, no such power as is now claimed has ever before been exercised; nor has it ever been claimed that the people 'had no right of local self-government over the district schools. On the contrary, the people have been left in control of their local affairs in school districts as well as in other municipalities. I think this is a practical construction of this provision of the Constitution against the contention now made. The act, *655in my judgment, cannot be sustained, and should be held void.
Under this disposition of the case, it is unnecessary to •discuss the other questions.